Case 1:19-cv-25066-CMA Document 20 Entered on FLSD Docket 06/23/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 1:19-cv-25066-CMA
  DOUG LONGHINI,

         Plaintiff,

    v.

  PARK HILL PLAZA 1670, LLC,

        Defendant.
  ________________________________/

                    JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff, DOUG LONGHINI, and Defendant, PARK HILL PLAZA 1670, LLC, having

  entered into a Settlement Agreement and Release that resolves all claims that were or could have

  been brought in this action, hereby stipulate to the dismissal of this action with prejudice and,

  except as otherwise agreed to by the Parties in their Agreement, each party shall bear its respective

  fees and costs.

         Dated: June 23, 2020.

  /s/ Anthony J. Perez                                  /s/ Karen A. Brimmer
  ANTHONY J. PEREZ                                      KAREN A. BRIMMER
  Florida Bar No.: 535451                               Florida Bar No.: 236470
  GARCIA-MENOCAL & PEREZ, P.L.                          HINSHAW & CULBERTSON LLP
  4937 S.W. 74th Court, Unit #3                         2525 Ponce de Leon Blvd., Suite 400
  Miami, FL 33155                                       Coral Gables, FL 33134
  Telephone: (305) 553- 3464                            Telephone: (305) 358-7747
  Facsimile: (305)553-3031                              Facsimile: (305) 577-1063
  Primary Email: ajperezlaw@gmail.com                   Primary Email:kbrimmer@hinshawlaw.com
  Attorney for Plaintiff                                Attorney for Defendant
Case 1:19-cv-25066-CMA Document 20 Entered on FLSD Docket 06/23/2020 Page 2 of 2




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 23, 2020 I electronically filed the foregoing document

  with the Clerk of the Court and counsel of record using CM/ECF.

                                                    Respectfully Submitted,


                                                    GARCIA-MENOCAL, & PEREZ, P.L.
                                                    Attorneys for Plaintiff
                                                    4937 SW 74th Court, No. 3
                                                    Miami, FL 33155
                                                    Telephone: (305) 553-3464
                                                    Facsimile: (305) 553-3031
                                                    Primary E-Mail: ajperez@lawgmp.com
                                                    Secondary Email: aquezada@lawgmp.com;
                                                    ddunn@lawgmp.com


                                                    By: ___/s/ Anthony J. Perez, Esq. _____
                                                           ANTHONY J. PEREZ




                                                2
